Exhibit 10.7

 



DATED 1 JANUARY 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDING AGREEMENT TO

 

THE SHARE SALE AGREEMENT FOR THE ENTIRE ISSUED SHARE CAPITAL OF TD HOLDINGS
LIMITED

 

AND THE SECURED PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

TD Holdings Limited

Suite 601, 6th Floor, West Tower, Philippine Stock Exchange Center

Exchange Road, Ortigas Center, Pasig City, Philippines

 

 

 

 

 

 



   

 

THIS AGREEMENT is made on 1 January 2016

 

 

 

BETWEEN

 

(1)GROM SOCIAL ENTERPRISES, INC. a company incorporated in the State of
Delaware, the United States of America, and having its principal office at 2060
NW Boca Raton Boulevard, Suite #6 Boca Raton Florida 33431 (“Buyer”);

 

(2)WAYNE EDWARD DEARING of 12 Zinia Street, Valle Verde 2, Brgy Ugong, Pasig
City 1605, DAVID ARDEN PEABODY of 4 Banaba Rd Bgy, Forbes Park, Forbes Park
South, Makati City, Philippines and MICHAEL ALLARDICE GORDON HISCOCK of 85
Wanganella Street, Balgowlah 2093, Sydney, Australia (collectively the
“Sellers”);

 

WHEREAS

 

(A)On or about 30 June 2016 the Buyer and the Sellers entered into an agreement
for the sale and purchase of the entire issued share capital of TD Holdings
Limited (“Original Agreement”) a private company incorporated in Hong Kong
company number 996145 (the “Company”).

 

(B)The Buyer and the Sellers now wish to amend the terms and conditions of the
Original Agreement and the Secured Promissory Note by entering into this
Agreement.

 

IT IS AGREED as follows:

 

1.Definitions

 

1.1In this Agreement, the following words and expressions shall have the
following meanings unless the context otherwise requires:

 

Agreement means this Agreement (including any Schedule to it which shall have
the same force and effect as if set out in the body of this Agreement).

 

Buyer Notes means:

 

(a)The secured promissory notes made by Buyer payable to each Seller in the
aggregate principal amount of $4,000,000, issued:

 

(i)For a term of three years from the Closing Date;

 

(ii)At an interest rate of five percent per annum from the Closing Date to 30
June 2018;

 

(iii)At an interest rate of ten percent per annum from 1 July 2018 to 30 June
2019;

 

(iv)Secured by the Sellers Security;

 

(v)Subject to adjustment as is provided in this Agreement and the Buyer Notes
agreement; and

 

(vi)Generally on the terms and conditions of the Buyer Notes agreement dated on
or around the date of this Agreement.

 

(b)Any secured promissory notes made by the Buyer payable to each Seller
pursuant to Clause 5.6(a).

 

Earnout Years means each of the three years following the Closing Date:

 

(a)Commencing 1 January 2016 and ending 31 December 2016;

 

(b)Commencing 1 January 2017 and ending 31 December 2017; and

 

(c)Commencing 1 January 2018 and ending 31 December 2018.

 

 

 



 1 

 

 

Secured Promissory Note means the loan note created by the Sellers and the Buyer
dated 16 June 2016 to give effect to the Buyer Notes referred to in the Original
Agreement.

 

2.Interpretation

 

2.1In this Agreement, unless the context otherwise requires:

 

(a)Defined words used in this Agreement shall have the meaning ascribed to them
in the Original Agreement and the Secured Promissory Note;

 

(b)references to times of day are, unless the context otherwise requires, to
Hong Kong time and references to a day are to a period of twenty four hours
running from midnight on the previous day;

 

(c)any amount expressed to be in $ or dollars, shall be to the lawful currency
of the United States of America;

 

(d)the index, headings and any descriptive notes in brackets following
references to statutes in this Agreement are for convenience only and shall not
affect its construction or interpretation;

 

(e)references to Clauses, Recitals or Schedules are to clauses of and recitals
and schedules to this Agreement and references in a Schedule or a part of a
Schedule to a paragraph are to a paragraph of that Schedule or that part of that
Schedule;

 

(f)all Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement;

 



(g)use of the singular shall include the plural and vice versa, and the use of
any gender shall include all other genders;

 

(h)references to any document in the agreed form means in a form agreed by the
parties and for the purposes of identification initialled by each party;

 

(i)a party means a party to this Agreement and includes its permitted assignees
and successors in title and, in the case of an individual, his estate and
personal representatives;

 

(j)a Person shall include any individual, firm, company, state or agency of the
state or any association or partnership or other body or entity (wherever and
howsoever incorporated or established), and in each case, vice versa;

 

(k)includes or including shall mean including without limitation;

 

(l)general words shall not be given a restrictive meaning;

 

(m)writing or written includes faxes and any non-transitory form of visible
reproduction including e-mail;

 

(n)The words “hereof,” “herein,” “hereto” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.

 

(o)the captions herein are included for convenience of reference only and shall
be ignored in the construction or interpretation hereof.

 

(p)unless the context of this Agreement clearly requires otherwise, the term
"or" has, except where otherwise indicated, the inclusive meaning represented by
the phrase "and/or."

 

(q)a rule of construction does not apply to the disadvantage of a party because
the party was responsible for the preparation of this Agreement or any part of
it; and

 

(r)where any agreement, acknowledgement, covenant, representation, warranty,
indemnity, undertaking, obligation or liability is expressed to be made,
undertaken or given by two or more persons their liability shall be deemed to be
joint and several.

 

 

 



 2 

 

 

3.Agreement to Amend

 

3.1The Sellers agree to extend the term of the Buyer Notes by one year for
maturity and repayment in full on 1 July 2019 in consideration for:

 

(a)An increase in the interest rate on the Buyer Notes to 10 percent per annum
commencing on 1 July 2018, and payable quarterly in arrears commencing on 1
October 2018;

 

(b)An extension of the Earnout Years by one year to 31 December 2019; and

 

(c)Receipt of 800,000 Buyer Shares.

 

3.2Effective 1 January 2018, the Buyer and the Sellers agree that:

 

(a)The Definitions, and the terms and conditions of this Agreement, hereby amend
the terms and conditions of the Original Agreement and the Secured Promissory
Notes;

 

(b)In particular and for the avoidance of doubt;

 

  - The definitions of “Buyer Notes” and “Earnout Years” in the Original
Agreement are replaced by the new definitions of those defined terms in this
Agreement;

 

  - The words “second anniversary” appearing in clause 2(i) of the Secured
Promissory Note shall be replaced with the words “third anniversary”.

 

  - Clause 2(a) of the Secured Promissory Note is amended by adding a new
sentence at the end of the clause as follows:“Commencing on 1 July 2018, the
outstanding Principal Amount shall bear interest at the rate of ten (10%)
percent per annum calculated on the basis of a 360 day”.

 

  - Clause 2(c) of the Secured Promissory Note is amended by adding a new
sentence at the end of the clause as follows: “Commencing on 1 July 2018,
interest only shall be due and payable by the Company quarterly in arrears
commencing 1 October 2018”.

 

(c)Notwithstanding anything in this Agreement, for the purposes of clause 3(b)
of the Secured Promissory Note the definition of Note Term will not be extended
by one year and will remain for a period of two years.

 

(d)If there is an inconsistency between this Agreement and the Original
Agreement or the Secured Promissory Note, the Definitions and terms and
conditions of this Agreement will prevail.

 

4.Confidentiality

 

4.1The parties undertake to keep confidential the terms of this Agreement and
all information about each other, and will ensure that the same level of
confidentiality binds its employees, agents and advisors.

 

4.2The parties shall be entitled to disclose the information where:

 

(a)Information becomes public knowledge other than as a direct or indirect
result of the information being disclosed in breach of this Agreement;

 

 

 

 3 

 

 

(b)The parties agree in writing that such information is not confidential; and

 

(c)The disclosure is required by law, or by a regulatory body, tax authority or
securities exchange.

 

5.Assignment

 

5.1This Agreement shall be binding on and shall enure for the benefit of the
successors in title of each party.

 

5.2No party shall be entitled to assign the benefit of any rights under this
Agreement without the prior written consent of the other parties, such consent
not to be unreasonably withheld.

 

6.Further Assurance

 

Each party shall execute or procure that any necessary third party shall execute
all such documents and/or do or procure the taking of such steps as the other
party shall after Closing reasonably require in order to give effect to this
Agreement (and any document entered into pursuant to it) and to give each party
the full benefit of the provisions of such documents.

 

7.Waiver, Variation and Release

 

7.1No failure or delay by a party in exercising any claim, remedy, right, power
or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any claim, remedy, right, power or privilege
preclude any further exercise of any other claim, right, power or privilege.

 

7.2No variation of this Agreement shall be effective unless it is agreed in
writing and executed by each party.

 

8.Costs

 

The Buyer shall pay the Sellers legal costs relating to this Agreement up to a
maximum of US$7,500.

 

9.Counterparts

 

This Agreement may be entered into in two or more counterparts, and by the
parties to it on separate counterparts, but shall not be effective until each
party has executed at least one counterpart, and each counterpart, when executed
and delivered shall be an original, and all counterparts shall together
constitute one and the same document.

 

10.Invalidity

 

Each of the provisions of this Agreement shall be read and construed
independently of the other provisions as entirely separate and is severable. If
any provision (or part thereof) is found by any court or competent authority to
be illegal, invalid or unenforceable in any jurisdiction, that provision (or
part thereof) shall be deemed not to be part of this Agreement and shall not
affect the continuation in force of the remainder of this Agreement.

 



11.Third Party Rights

 

This Agreement and the documents referred to in it are made for the benefit of
the parties to them and their successors and permitted assigns, and are not
intended to benefit, or be enforceable by, anyone else.

 

12.Governing Law and Jurisdiction

 

12.1This Agreement and any dispute claim or obligation (whether contractual or
non-contractual) shall be governed by and construed in all respects in
accordance with the law of Hong Kong.

 

12.2The parties irrevocably agree to submit to the exclusive jurisdiction of the
courts of Hong Kong in relation to any dispute, claim or obligation (whether
contractual or non-contractual) arising out of or in connection with this
Agreement or the legal relationships established by it.

 

 

  

 

 5 

 

 

 

IN WITNESS WHEREOF THIS AGREEMENT has been executed by the parties

 

EXECUTED by GROM SOCIAL ENTERPRISES, INC. in accordance with its constituting
documents and the laws by which it is governed by:

 

 

)

)

)

)

 

 

 

 

/s/ Darren Marks



Darren Marks, Director

   

 

/s/ Mel Leiner

Mel Leiner, Director

 

 

 

EXECUTED by WAYNE EDWARD DEARING in the presence of:

 

 

 

Signature of Witness

 

Name of Witness

 

 

)

)

)

)

)

 

 

 

 

 

 /s/ Wayne Edward Dearing

Wayne Edward Dearing

EXECUTED by DAVID ARDEN PEABODY in the presence of:

 

 

 

Signature of Witness

 

Name of Witness

 

 

)

)

)

)

)

 

 

 

 

 

 

/s/ David Arden Peabody

David Arden Peabody

 

 

 

EXECUTED by MICHAEL ALLARDICE GORDON HISCOCK in the presence of:

 

 

 

Signature of Witness

 

Name of Witness

 

 

)

)

)

)

)

 

 

 

 

 

/s/ Michael Allardice Gordon Hiscock

Michael Allardice Gordon Hiscock

 

 

 

 

 

 



 6 

